Exhibit 10.11

COLLATERAL ASSIGNMENT OF INTERESTS

THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), dated as of
December 17, 2014, by CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware
limited partnership (“Assignor”), to KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
as the Agent for itself and other Lenders from time to time party to the Credit
Agreement (as hereinafter defined) (KeyBank, in its capacity as the Agent, is
hereinafter referred to as the “Agent”).

W I T N E S S E T H:

WHEREAS, Assignor is a member of each of the limited liability companies
described on Exhibit “A” attached hereto and made a part hereof and a partner of
the limited and general partnerships described on Exhibit “A” attached hereto
and made a part hereof (such limited liability companies and partnerships (other
than any such limited liability company or partnership whose Equity Interests
have been released from the lien and security interest of this Assignment in
accordance with §5.4 of the Credit Agreement) are hereinafter referred to
collectively as the “Companies” and individually as a “Company”); and

WHEREAS, the Companies are governed by the agreements and other organizational
documents, if any, described on Exhibit “A” attached hereto opposite the
respective Company (collectively, the “Organizational Agreements”); and

WHEREAS, Assignor, KeyBank, the other Lenders which are now or hereafter a party
thereto and the Agent have entered into that certain First Amended and Restated
Credit Agreement dated as of even date herewith (as the same may be varied,
extended, supplemented, consolidated, amended, replaced, increased, renewed or
modified or restated from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed to provide to Assignor a revolving credit loan
facility in the amount of up to $180,000,000.00 pursuant to the Credit
Agreement, which revolving credit loan facility may be increased to up to
$400,000,000.00 pursuant to Section 2.11 of the Credit Agreement (the “Loan”),
and which Loan is evidenced by, among other things, those certain Amended and
Restated Revolving Credit Notes made by Assignor to the order of the Lenders in
the aggregate principal face amount of $180,000,000.00 and that certain Amended
and Restated Swing Loan Note made by Assignor to the order of KeyBank in the
principal face amount of $15,000,000.00 (together with all amendments,
modifications, replacements, consolidations, increases, supplements and
extensions thereof, collectively, the “Note”); and

WHEREAS, the Agent and the Lenders have required, as a condition to the making
of the Loan to Assignor, that Assignor execute this Assignment in order to
secure the prompt and complete payment, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all indebtedness, liabilities, duties, responsibilities and obligations, whether
such indebtedness, liabilities, duties, responsibilities and obligations are now
existing or are hereafter created or arising, under the Credit Agreement, the
Note and/or the other Loan Documents, including, without limitation, the
payment, observance and performance of, among other things, (a) the obligations
of Assignor arising from this Assignment and the other Loan Documents to which
it is a party, (b) all other Obligations



--------------------------------------------------------------------------------

(including, in the case of each of clauses (a) and (b), any interest, fees and
other charges in respect of the Credit Agreement and the other Loan Documents
that would accrue but for the filing of a petition initiating any bankruptcy,
insolvency, receivership or other similar case or proceeding under federal or
state law, whether or not such interest, fees and other charges accrue or are
recoverable against Assignor after the filing of such petition for purposes of
the Bankruptcy Code or are an allowed claim in such proceeding), and (c) the
Hedge Obligations (as defined in the Credit Agreement) other than the Excluded
Hedge Obligations, plus reasonable attorneys’ fees and expenses if the
obligations represented under this Assignment, the Credit Agreement and the
other Loan Documents are collected by law, through an attorney-at-law, or under
advice therefrom (all such indebtedness, liabilities, duties, responsibilities
and obligations being hereinafter referred to as the “Secured Obligations”).

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:

1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

2. Grant of Security Interest. As security for the payment and performance by
Assignor of each and all of the Secured Obligations, Assignor does hereby
transfer, assign, pledge, convey, and grant to the Agent, and does hereby grant
a security interest to the Agent in, all of Assignor’s right, title and interest
in and to the following:

(a) All right, title, interest and claims or rights of Assignor now or hereafter
acquired as a member or partner of the Companies, specifically including, but
without limitation, Assignor’s economic rights, control rights and interest and
status as a member or partner in the Companies, the interest of Assignor in, to
and under the Organizational Agreements of each of the Companies, the capital of
the Companies, and the property and assets of the Companies and any rights
pertaining thereto, as such membership or partnership interests are described on
Exhibit “A”, which membership or partnership interests are evidenced, as
applicable, by the certificates (the “Certificates”) as described on Exhibit “A”
representing the membership or partnership interests of Assignor as described on
Exhibit “A” in such Companies, together with any and all other securities, cash,
certificates or other property, option or right in respect of, in addition to or
substitution or exchange for the Certificates or any of the foregoing, or other
property at any time and from time to time receivable or otherwise distributed
in respect of or in exchange for all or any thereof; and

(b) Any and all profits, proceeds, accounts, income, dividends, distributions,
payments upon dissolution or liquidation of any of the Companies, or the sale,
financing or refinancing of any of the property or assets of any of the
Companies, proceeds of a casualty or condemnation, proceeds upon a redemption or
conversion, return of capital, repayment of loans, and payments of any kind or
nature whatsoever, now or hereafter distributable or payable by any of the
Companies, or any member or partner of any of the Companies (in such member’s or
partner’s capacity as a member or partner, as the case may be) to Assignor, by
reason of Assignor’s interest in any of the Companies, or otherwise, or now or
hereafter distributable or payable to Assignor from any other source by reason
of Assignor being a member or partner in

 

2



--------------------------------------------------------------------------------

any of the Companies, or on account of any interest in or claims or rights
against any of the Companies held by Assignor, or by reason of services
performed by Assignor as a member or partner, as the case may be, for or on
behalf of any of the Companies, or with respect to the assets of any of the
Companies, and any and all proceeds from any transfer, assignment or pledge of
any interest of Assignor in, or claim or right against, any of the Companies
(regardless of whether such transfer, assignment or pledge is permitted under
the terms hereof or the other Loan Documents), and all claims, choses in action
or things in action or rights as a creditor now or hereafter arising against any
of the Companies; and

(c) All accounts, contract rights, chattel paper (whether tangible or
electronic), deposit accounts, security entitlements, securities accounts,
investment property, letters of credit, letter of credit rights, money,
supporting obligations, commercial tort claims and general intangibles
(including, without limitation, payment intangibles and software) now or
hereafter evidencing, arising from or relating to, any of the foregoing; and

(d) All notes or other documents or instruments now or hereafter evidencing or
securing any of the foregoing; and

(e) All right of Assignor to collect and enforce payments distributable or
payable by any of the Companies or any member or partner of any of the Companies
to Assignor pursuant to the terms of any of the Organizational Agreements of any
Company in which Assignor is a member or partner or otherwise; and

(f) All documents, writings, leases, books, files, records, computer tapes,
programs, ledger books and ledger pages arising from or used in connection with
any of the foregoing; and

(g) All renewals, extensions, additions, substitutions or replacements of any of
the foregoing; and

(h) All powers, options, rights, privileges and immunities pertaining to any of
the foregoing; and

(i) All products and proceeds of any of the foregoing and all cash, security or
other property distributed on account of, or in exchange or substitution of, any
of the foregoing (including, without limitation, new certificates and
securities); and

(j) All economic rights and interests, all voting and control rights, and any
and all rights to status as a member or partner, as applicable.

All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral”. The items described in clause (a) above are
sometimes hereinafter referred to as the “Membership Interests” or “Partnership
Interests”, as applicable, and the items described in clauses (b) through
(i) above are sometimes hereinafter referred to collectively as the
“Distributions”.

3. Obligations Secured. The security interest created by this Assignment secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter.

 

3



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, this Assignment secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Assignor to the Agent, the Lenders, or any of them, but for the
fact that they are unenforceable or not allowable due to the existence of an
Insolvency Event involving Assignor or any Guarantor.

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Secured Obligations” as defined herein include
any obligation that constitutes an Excluded Hedge Obligation.

4. Collection of Distributions.

(a) It is acknowledged and agreed by the parties hereto that the Agent shall
have sole and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof. Payments under or with
respect to the Distributions shall be made as follows:

(i) Assignor shall not have any right to receive payments made under or with
respect to the Distributions (including, without limitation, any Distributions
from or relating to any sale, transfer, assignment, conveyance, option or other
disposition of, or any pledge, mortgage, encumbrance, financing or refinancing
of, or casualty to or condemnation of, any of the Collateral or any real or
personal property of the Company or any Person in which the Company may directly
or indirectly own any interest (collectively the “Property”), or upon any
redemption or conversion of the Collateral, regardless of whether such event is
permitted under the terms of the Loan Documents), and all such payments shall be
delivered directly by the Companies, as applicable, to the Agent for application
by the Agent in satisfaction of the Secured Obligations in accordance with the
Credit Agreement.

(ii) If Assignor shall receive any payments made under or with respect to the
Distributions (including, without limitation, any Distributions from or relating
to any sale, transfer, assignment, conveyance, option or other disposition of,
or any pledge, mortgage, encumbrance, financing or refinancing of, or payment
of, or casualty to or condemnation of, any of the Collateral or the Property, or
upon any redemption or conversion of the Collateral, regardless of whether such
event is permitted under the terms of the Loan Documents), Assignor shall hold
all such payments in trust for the Agent, will not commingle such payments with
other funds of Assignor, and will immediately pay and deliver in kind, all such
payments directly to the Agent (with such endorsements and assignments as may be
necessary to transfer title to the Agent) for application by the Agent in
satisfaction of the Secured Obligations in accordance with the Credit Agreement.

(iii) Assignor hereby agrees for the benefit of each of the Companies and any
member or partner thereof, that all payments actually received by the Agent
hereunder or pursuant hereto shall be deemed payments to Assignor by the
respective Company, as the case may be, the Agent shall apply any and all such
payments actually received by the Agent in satisfaction of the Secured
Obligations in accordance with the Credit Agreement.

(iv) In furtherance of the foregoing, Assignor does hereby notify and direct
each of the Companies and their members and partners that all payments under or
with respect to the Distributions shall be made directly to the Agent at the
address of the Agent set forth herein.

 

4



--------------------------------------------------------------------------------

(b) Assignor shall cause each of the Companies to promptly distribute all net
proceeds of the sale, transfer, assignment, conveyance, option or other
disposition of, or any mortgage, hypothecation, encumbrance, financing or
refinancing of, or payment of, or casualty to, or condemnation of, any of their
respective assets or properties, and the assets or properties of their
respective subsidiaries, and any and all other Distributions distributable or
payable by the Companies or any member or partner thereof, under the terms of
the Organizational Agreements of the Companies.

(c) To the extent permitted by law, Assignor hereby irrevocably designates and
appoints the Agent its true and lawful attorney in fact, which appointment is
coupled with an interest and is irrevocable, either in the name of the Agent, or
in the name of Assignor, at Assignor’s sole cost and expense, and regardless of
whether or not the Agent becomes a member or partner in any of the Companies, to
take any or all of the following actions; provided, however, that no such action
shall be permitted or undertaken by Agent unless an Event of Default shall have
occurred and be continuing:

(i) to ask, demand, sue for, attach, levy, settle, compromise, collect,
compound, recover, receive and give receipt and acquittances for any and all
Collateral and to take any and all actions as the Agent may deem necessary or
desirable in order to realize upon the Collateral, or any portion thereof,
including, without limitation, making any statements and doing and taking any
actions on behalf of Assignor which are otherwise required of Assignor under the
terms of any agreement as conditions precedent to the payment of the
Distributions, and the right and power to receive, endorse, assign and deliver
in the name of Assignor, any checks, notes, drafts, instruments and other
evidences of payment received in payment of or on account of all or any portion
of the Collateral and Assignor hereby waives presentment, demand, protest, and
notice of demand, protest and non-payment of any instrument so endorsed; and

(ii) to institute one or more actions against any of the Companies or any member
or partner thereof in connection with the collection of the Collateral, to
prosecute to judgment, settle or dismiss any such actions, and to make any
compromise or settlement deemed desirable, in the Agent’s sole and absolute
discretion, with respect to such Distributions, to extend the time of payment,
arrange for payment in installments or otherwise modify the terms of any of the
Organizational Agreements of any Company with respect to the Distributions or
release of any of the Companies or any member or partner thereof, respectively,
from their respective obligations to pay any Distribution, without incurring
responsibility to, or affecting any liability of, Assignor under any of such
Organizational Agreements;

it being specifically understood and agreed, however, that the Agent shall not
be obligated in any manner whatsoever to give any notices of default (except as
specifically required herein or in the other Loan Documents) or to exercise any
such power or authority or be in any way responsible for the preservation,
maintenance, collection of or realizing upon the Collateral, or any portion
thereof or any of Assignor’s rights therein. The foregoing appointment is
irrevocable and continuing and any such rights, powers and privileges shall be
exclusive in the Agent, its successors and assigns until this Assignment
terminates as provided in Section 14 hereof.

 

5



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Section 4 to the contrary, so long as no
Event of Default has occurred and is continuing, or would occur as a result
thereof, Assignor shall have a right (revocable upon the occurrence and during
the continuation of an Event of Default) to receive any Distributions as
permitted under the Credit Agreement. Notwithstanding anything contained herein
to the contrary, no such income to be distributed shall be attributable to
rents, accounts, accounts receivable, fees or other amounts paid more than one
(1) month in advance, and provided further that such amounts to be distributed
shall not include any proceeds of any sale, transfer, assignment, conveyance,
option or other disposition of, or any mortgage, hypothecation, encumbrance,
financing or refinancing of, or casualty or condemnation of, any of the
Properties, or any other Person in which it directly or indirectly holds an
interest, any principal payments of any notes receivable, any amounts otherwise
required by the terms of the Loan Documents to be paid to the Agent or any other
items of income which are extraordinary or of a non-recurring nature.

5. Warranties and Covenants. Assignor does hereby warrant and represent to, and
covenant and agree with the Agent, as follows:

(a) Assignor has, and shall maintain throughout the term of this Assignment, all
necessary power, authority and legal right to own and grant a security interest
in the Collateral, and to assign to the Agent the security interest granted
hereby.

(b) Each of the Companies is a limited liability company or limited or general
partnership, as applicable, duly formed and validly existing under the laws of
the State identified on Exhibit “A” attached hereto.

(c) All duties, obligations and responsibilities required to be performed by
Assignor or any other Company as of the date hereof under any of the
Organizational Agreements of any Company have been performed, and no default or
condition which with the passage of time or the giving of notice, or both, would
constitute a default exists under any of such Organizational Agreements.

(d) None of the Membership Interests or Partnership Interests are evidenced by
any certificate, instrument, document or other writing other than the
Certificates and Organizational Agreements of the Companies, as the case may be.
The Certificates have been duly authorized and validly issued, and are fully
paid and non assessable.

(e) This Assignment has been duly executed and delivered by Assignor and
constitutes the valid, legal and binding obligation of Assignor, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity. No Person has or shall have any right
to exercise any voting or management rights with respect to any Company except
for any manager of a Company which is a limited liability company, as to which a
“Resignation Letter” (as defined below) has been delivered to the Agent.

 

6



--------------------------------------------------------------------------------

(f) A certified copy of each of the Organizational Agreements of each Company,
together with all amendments thereto, has been delivered to the Agent and such
Organizational Agreements have been duly authorized, executed and delivered by
Assignor and have not been modified, amended or supplemented except as indicated
on Exhibit “A”. Each of such Organizational Agreements are in full force and
effect and are enforceable in accordance with their respective terms, and, so
long as this Assignment remains in effect, Assignor shall not modify, amend,
cancel, release, surrender, terminate or permit the modification, amendment,
cancellation, release, surrender or termination of, any of such Organizational
Agreements, or dissolve, liquidate or permit the expiration of any of such
Organizational Agreements or the termination or cancellation thereof, without in
each instance the prior written consent of the Agent.

(g) There are no actions, suits or proceedings pending or, to the knowledge of
Assignor, threatened against or affecting Assignor or the Collateral, or
involving the validity or enforceability of this Assignment or the priority of
the lien thereof, at law or in equity, or before any governmental or
administrative agency, and there are no judgments outstanding against Assignor,
and no actions, suits, proceedings or investigations pending or threatened
against Assignor, that if adversely determined, individually or in the
aggregate, would adversely affect the property, assets, financial condition or
business of Assignor or impair its rights or abilities to carry on its
operations, substantially as conducted on the date of this Assignment.

(h) Assignor is and shall remain the sole lawful, beneficial and record owner of
the Collateral, which Assignor has hereby granted a security interest to the
Agent free and clear of all liens, restrictions, Adverse Claims, pledges,
encumbrances, charges, rights of third parties and rights of set off or
recoupment whatsoever (other than those in favor of the Agent hereunder), and
Assignor has the full and complete right, power and authority to grant a
security interest in the Collateral in favor of the Agent, in accordance with
the terms and provisions of this Assignment. The term “Adverse Claims” shall
mean, with respect to any item of property, any and all claims, liens, security
interests, charges, options, rights, restrictions on transfer or pledge,
covenants and encumbrances of any kind affecting the item of property, including
(if applicable) “adverse claims” as such term is defined in Section 8-102 of the
Uniform Commercial Code, other than the liens and security interests created in
favor of the Agent pursuant to this Assignment. Each Company is and shall at all
times remain the sole, lawful, beneficial and record owner of its Pool Property,
and no Company owns or will own any asset other than such Pool Property.
Assignor is not and will not become a party to or otherwise be bound by or
subject to any agreement, other than the Credit Agreement, which restricts in
any manner the rights of any present or future holder of such Collateral with
respect thereto. No Person has any option, right of first refusal, right of
first offer or other right to acquire all or any portion of the Collateral.

(i) Assignor is and shall remain the sole lawful, beneficial and record owner of
the Membership Interests or Partnership Interests, as applicable, which Assignor
has hereby granted a security interest to the Agent and no other person or
entity owns or shall own any legal, equitable or beneficial interest in such
Companies or any other Person in which any of such Companies may directly or
indirectly own an interest or has or shall have any right to vote or exercise
control over such Companies or any other Person in which any of such Companies
may directly or indirectly own an interest or their management. Assignor has
fully funded all of its capital contributions required pursuant to the
applicable Organizational Agreements of each of the Companies, and Assignor has
no further obligation to contribute capital to such Companies.

 

7



--------------------------------------------------------------------------------

(j) This Assignment, together with the UCC financing statements, and the
Certificates and powers delivered to the Agent (such powers to be in the form of
Exhibit “D” attached hereto), creates a valid and binding first priority
security interest in the Collateral securing the payment of the Secured
Obligations and the performance by Assignor of its obligations under the Loan
Documents and this Assignment, and all filings and other actions necessary to
perfect and protect such security interests have been duly made and taken.
Neither Assignor nor any other Person has performed, nor will Assignor perform,
or cause or permit any other Person to perform, any acts which could reasonably
be expected to prevent the Agent from enforcing any of the terms and conditions
of this Assignment or which would limit the Agent in any such enforcement.

(k) All original notes and other documents or instruments evidencing,
constituting, guaranteeing or securing any of the Distributions or any right to
receive the Distributions have been endorsed to and delivered to the Agent.

(l) Assignor consents to the admission of the Agent or any other purchaser of
any of the Membership Interests or Partnership Interests upon a foreclosure sale
as a substitute member or partner of a Company, with all of the rights and
privileges of a member under the applicable Organizational Agreement in the
event that the Agent exercises its rights under this Assignment and the Agent or
such other purchaser succeeds to ownership of all or any portion of the
Membership Interests or Partnership Interests.

(m) (i) Assignor’s correct legal name (including, without limitation,
punctuation and spacing) indicated on the public record of Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Exhibit “C” attached hereto and by this reference made a part hereof,
(ii) Assignor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Exhibit “C” attached
hereto, and (iii) in order to perfect the pledge and security interests granted
herein against Assignor, a U.C.C. Financing Statement must be filed with the
Secretary of State of Delaware. Assignor covenants and agrees that Assignor
shall not change any of the matters addressed by clauses (i), (ii), and (iii) of
this Section 5(m) unless it has given the Agent thirty (30) days prior written
notice of any such change and caused to be filed at the request of the Agent, or
authorized the Agent or the Agent’s counsel to file, such additional financing
statements or other instruments to be filed in such jurisdictions as the Agent
may deem necessary or advisable in its sole discretion to prevent any filed
financing statement from becoming misleading or losing its perfected status.

(n) Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as the Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto the Agent its rights, powers and remedies hereunder, including,
without limitation, the protection and perfection of the Agent’s security

 

8



--------------------------------------------------------------------------------

interest in the Collateral. Without limiting the generality of the foregoing, at
any time and from time to time, Assignor shall, at the request of the Agent,
make, execute, acknowledge, and deliver or authorize the execution and delivery
of and where appropriate, cause to be recorded and/or filed and from time to
time thereafter to be re-recorded and/or refiled at such time in such offices
and places as shall be deemed desirable by the Agent all such other and further
assignments, security agreements, financing statements, continuation statements,
endorsements, assurances, certificates and other documents as the Agent from
time to time may require for the better assuring, conveying, assigning and
confirming to the Agent the Collateral and the rights hereby conveyed or
assigned or intended now or hereafter to be conveyed or assigned, and for
carrying out the intention or facilitating the performance of the terms of this
Assignment. Upon any failure of Assignor to do so, the Agent may make, execute,
record, file, rerecord and/or refile, acknowledge and deliver any and all such
further assignments, security agreements, financing statements, continuation
statements, endorsements, assurances, instruments, certificates and documents
for and in the name of Assignor, and Assignor hereby irrevocably appoints the
Agent the agent and attorney-in-fact with full power of substitutions of
Assignor so to do. This power is coupled with an interest and is irrevocable.
Without limiting the generality of the foregoing, Assignor will obtain such
waivers of lien, estoppel certificates or subordination agreements as the Agent
may reasonably require to insure the priority of its security interest in the
Collateral. Assignor also shall furnish to the Agent such evidence as the Agent
reasonably may require from time to time to confirm the value of the Collateral.

(o) Exhibit “C” correctly sets forth all names and tradenames that Assignor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Assignor over the last five years.

(p) Assignor shall, at any time and from time to time, take such steps as the
Agent may reasonably request for the Agent (1) to obtain an acknowledgment, in
form and substance reasonably satisfactory to the Agent, of any bailee having
possession of any of the Collateral, stating that the bailee holds possession of
such Collateral on behalf of the Agent, (2) to obtain “control” of any
investment property, deposit accounts, letter-of-credit rights, or electronic
chattel paper (as such terms are defined by the Uniform Commercial Code as
enacted in the State of New York (the “UCC”) with corresponding provisions
thereof defining what constitutes “control” for such items of collateral) in
each case which are included as Collateral, with any agreements establishing
control to be in form and substance reasonably satisfactory to the Agent, and
(3) otherwise to insure the continued perfection and priority of the Agent’s
security interest in any of the Collateral and of the preservation of its rights
therein. If Assignor shall at any time, acquire a “commercial tort claim” (as
such term is defined in the UCC with respect to the Collateral or any portion
thereof), Assignor shall promptly notify the Agent thereof in writing, providing
a reasonable description and summary thereof, and shall execute a supplement to
this Assignment in form and substance acceptable to the Agent granting a
security interest in such commercial tort claim to the Agent.

(q) Assignor hereby authorizes the Agent, its counsel or its representative, at
any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as the Agent may deem necessary or desirable in order to
perfect the security interests granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as the Agent may deem advisable to include therein, the federal tax
identification number and state organizational number of Assignor.

 

9



--------------------------------------------------------------------------------

(r) The transactions contemplated by this Assignment do not violate and do not
require that any filing, registration or other act be taken with respect to any
and all laws pertaining to the registration or transfer of securities, including
without limitation the Securities Act of 1933, as amended, the Securities and
Exchange Act of 1934, as amended, and any and all rules and regulations
promulgated thereunder or any similar federal, state or local law, rule,
regulation or orders (collectively, the “Applicable Law”) hereafter enacted or
analogous in effect, as the same are amended and in effect from time to time
(hereinafter referred to collectively as the “Securities Laws”). Assignor shall
at all times comply with the Securities Laws as the same pertain to all or any
portion of the Collateral or any of the transactions contemplated by this
Assignment.

(s) Assignor is not a party to any contract or agreement or subject to any
restriction or requirement materially and adversely affecting the Collateral,
its business, operations or condition, financial or otherwise.

(t) No transfer tax, deed tax, conveyance tax or similar tax will be payable as
a result of a transfer of the Collateral (whether by foreclosure, conveyance in
lieu of foreclosure or otherwise) by Assignor to the Agent.

(u) Each of the Organizational Agreements of any Company that has issued
Certificates provides that the Equity Interests governed thereby are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

6. General Covenants. Assignor covenants and agrees that, so long as this
Assignment is continuing:

(a) Except with respect to any Equity Interests that have been expressly
released as provided in §5.4 of the Credit Agreement, Assignor shall not,
without the prior written consent of the Agent, which consent may be withheld by
the Agent in its sole and absolute discretion, directly or indirectly or by
operation of law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral, nor shall there occur,
directly, indirectly or by operation of law, without the prior written consent
of the Agent in each instance, which consent may be withheld by the Agent in its
sole and absolute discretion, any sale, assignment, transfer, conveyance,
disposition, option, mortgage, hypothecation, pledge or other encumbrance of any
direct or indirect interests, rights or claims of any Company in and to any
Person in which such Company has any ownership interest.

(b) Assignor shall at all times defend the Collateral against all claims and
demands of all persons at any time claiming any interest in the Collateral
adverse to the Agent’s interest in the Collateral as granted hereunder.

(c) So long as this Assignment remains in effect, Assignor shall not, unless the
Equity Interests of such Company have been released pursuant to §5.4 of the
Credit Agreement (i) modify, amend, cancel, release, surrender, terminate or
permit the modification, amendment, cancellation, release, surrender or
termination of, any of the Organizational

 

10



--------------------------------------------------------------------------------

Agreements of any Company, or (ii) dissolve, liquidate or to the extent within
Assignor’s control under such Organizational Agreements, permit the dissolution,
liquidation or expiration of any of the Companies or any of such Organizational
Agreements, or (iii) seek the partition of any of the assets of any of the
Companies. Assignor shall not permit any change in any manager of a Company that
is a limited liability company.

(d) Assignor shall perform all of its duties, responsibilities and obligations
under each of the Organizational Agreements of each Company and with respect to
the Collateral, and shall diligently and in good faith protect the value of the
Collateral. Assignor shall cause each other Company which owns an interest in
any other Company to perform all of its duties, responsibilities and obligations
under each of the Organizational Agreements of the applicable Company of which
such Company is a member or partner.

(e) Assignor shall pay all taxes and other charges against the Collateral, shall
not use the Collateral illegally, and shall not suffer to exist any loss, theft,
damage or destruction of the Collateral and shall suffer to exist no levy,
seizure or attachment of the Collateral.

(f) Assignor, at the request of the Agent, shall promptly take such actions as
the Agent may reasonably require to enforce or cause to be enforced the terms of
any of the Organizational Agreements of any Company or any other contract,
agreement or instrument included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral or to collect or enforce any claim for
payment or other right or privilege assigned to the Agent hereunder.

(g) Except for those items of the Collateral that are delivered to the Agent as
provided herein, the Collateral, and all records of Assignor relative to the
Collateral, are and will be kept at the office of Assignor located in
Hillsborough County, Florida. Assignor shall give the Agent not fewer than
thirty (30) days prior written notice of any change in the location of the
Collateral or of such records, and Assignor will not, without the prior written
consent of the Agent, move the Collateral or such records to a location outside
of Hillsborough County, Florida or keep duplicate records with respect to the
Collateral at any address outside such county.

(h) If any amounts are due from any of the Companies to Assignor, including,
without limitation, any amounts in respect of Distributions payable to Assignor
in the future, and the obligations to pay or repay such amount is to be
evidenced by a separate document or instrument, then as evidence of such
obligations, Assignor shall cause such Company to issue Assignor, as the
evidence of any obligations of such Company to pay Distributions to Assignor in
the future, a promissory note bearing the legend attached hereto as Exhibit “B”,
which note shall provide that all payments due under such promissory note are to
be paid directly to the Agent as required by and applied as provided in this
Assignment until the earliest of (i) the date on which the Equity Interests in
such Company have been released pursuant to §5.4 or §5.7(a) of the Credit
Agreement, (ii) the Secured Obligations are paid in full and the Lenders have no
further obligation to make any advances under the Credit Agreement or issue any
Letters of Credit, or (iii) this Assignment is otherwise terminated as provided
herein or in the Credit Agreement. No other evidence of such obligations shall
be executed by such Company to Assignor.

 

11



--------------------------------------------------------------------------------

(i) Assignor shall promptly deliver to the Agent any note or other document or
instrument entered into after the date hereof which evidences, constitutes,
guarantees or secures any of the Distributions or any right to receive a
Distribution, which notes or other documents and instruments shall be
accompanied by such endorsements or assignments as the Agent may require to
transfer title to the Agent.

(j) So long as this Assignment shall remain in effect, Assignor shall,
immediately upon receipt, forward to the Agent duplicate copies of any and all
notices of default under any of the Organizational Agreements of any Company or
of any failure by Assignor or any other Company to perform any obligation under
any of such Organizational Agreements.

(k) Assignor will provide to the Agent such documents and reports respecting the
Collateral in such form and detail as the Agent may reasonably request from time
to time.

(l) Anything herein to the contrary notwithstanding, (i) Assignor shall remain
liable under each of the Organizational Agreements of each Company and all other
contracts, agreements and instruments included in, giving rise to, creating,
establishing, evidencing or relating to the Collateral to the extent set forth
therein to perform all of its duties and obligations (including, without
limitation, any obligation to make capital contributions or provide other funds
to such entities) to the same extent as if this Assignment had not been
executed, (ii) the exercise by the Agent of any of its rights hereunder shall
not release Assignor from any of its duties or obligations under any of such
Organizational Agreements or any such contracts, agreements and instruments, and
(iii) neither the Agent nor any of the Lenders shall have any obligation or
liability under any of such Organizational Agreements or any such contract,
agreement or instrument by reason of this Assignment, nor shall the Agent or any
of the Lenders be obligated to perform any of the obligations or duties of
Assignor thereunder or to take any action to collect or enforce any claim for
payment or other right or privilege assigned to the Agent hereunder.

(m) Assignor shall not, without the prior written consent of the Agent, which
consent may be withheld by the Agent in its sole and absolute discretion, take
or permit to be taken any action which could result in the sale, reduction,
cancellation, dilution, diminution, conversion or withdrawal of any interest of
such Assignor in any of the Companies or in any Person in which any of the
Companies owns an interest, or omit to take any action necessary to prevent any
such sale, reduction, cancellation, dilution, diminution, conversion or
withdrawal, or otherwise take any action or omit to take any action that would,
in the exercise of the Agent’s judgment, jeopardize or diminish the security
interests or rights and benefits afforded to the Agent by the Collateral.
Without limiting the foregoing, such Assignor shall not consent to or permit to
occur the admission of any new member, partner or shareholder, or the creation
of any new class of interest in any of the Companies or in any Person in which
any of the Companies owns an interest or the issuance, directly or indirectly,
of any other equity or beneficial interest in any of the Companies or in any
Person in which any of the Companies owns an interest.

(n) Assignor has delivered to the Agent a resignation letter in the form of
Exhibit “E” attached hereto (each, a “Resignation Letter”) from each officer of
each Company, if any, that provides that such Person has resigned its position
as an officer of the Company effective upon receipt of notice from the Agent of
the occurrence of an Event of Default.

 

12



--------------------------------------------------------------------------------

Without limiting the provisions of this Assignment that provide that a change in
any such officer is an Event of Default, Assignor shall immediately notify the
Agent of any change in any such officer, or the addition of any other Person as
an officer, and shall cause each officer of the Company that may be appointed
after the date hereof to deliver to the Agent within ten (10) days of such
appointment or election a Resignation Letter satisfactory to the Agent.

7. Substitution, Exchanges, Additional Interest.

If Assignor shall at any time be entitled to receive or shall receive any cash,
certificate or other property, option or right, upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to the Agent in each
case, accompanied by proper instruments of assignment and powers duly executed
by Assignor in such a form as may be required by the Agent, to be held by the
Agent subject to the terms hereof, as further security for the Secured
Obligations (except as otherwise provided herein with respect to the application
of the foregoing to the Secured Obligations). If Assignor receives any of the
foregoing directly, Assignor agrees to hold such cash or other property in trust
for the benefit of the Agent, and to surrender such cash or other property to
the Agent immediately. In the event that Assignor purchases or otherwise
acquires or obtains any additional interest in the Companies or any rights or
options to acquire such interest, all rights to receive profits, proceeds,
accounts, income, dividends, distributions or other payments as a result of such
additional interest, rights and options shall automatically be deemed to be a
part of the Collateral. All certificates, if any, representing such interests
shall be promptly delivered to the Agent, together with assignments related
thereto, or other instruments appropriate to transfer a certificate representing
any such interest, duly executed in blank. This Section 7 is subject to the
terms of Section 4(d) of this Assignment.

8. Events of Default. An Event of Default shall exist hereunder upon the
occurrence of any of the following:

(a) Assignor shall fail to duly and fully comply with any covenant, condition or
agreement in Section 5(a), 6(a), 6(c), 6(g), 6(h), 6(i), 6(m) or 7 of this
Assignment;

(b) Assignor shall fail to, or Assignor shall fail to cause any other Person, to
duly and fully comply with any covenant, condition or agreement of this
Assignment (other than those specified in subsection (a) above or any default
excluded from any provision of a grace period or cure of defaults contained in
any other of the Loan Documents) and such failure is not cured in the applicable
time period provided in the Credit Agreement;

(c) The occurrence of an Event of Default under any of the other Loan Documents;

(d) Any amendment to or termination of a financing statement naming Assignor as
debtor and the Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by, or caused by, or at the instance of
Assignor or by, or caused by, or at the instance of any principal, member,
partner, shareholder or officer of Assignor without the prior written consent of
the Agent; or

(e) Any amendment to or termination of a financing statement naming Assignor as
debtor and the Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than the Agent or the
Agent’s counsel without the prior written consent of the Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of the
Agent within ten (10) days after notice to Assignor thereof.

 

13



--------------------------------------------------------------------------------

9. Remedies.

(a) Upon the occurrence of any Event of Default, the Agent may take any action
deemed by the Agent to be necessary or appropriate to the enforcement of the
rights and remedies of the Agent under this Assignment and the Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to any or all of the Collateral. The remedies of the Agent shall
include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment, all remedies of the Agent under applicable
general or statutory law, and the remedies of a secured party under the UCC,
regardless of whether the UCC has been enacted or enacted in that form in any
other jurisdiction in which such right or remedy is asserted. In addition to
such other remedies as may exist from time to time, whether by way of set off,
banker’s lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, the Agent is authorized at any time and from time to time,
without notice to or demand upon Assignor (any such notice or demand being
expressly waived by Assignor) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by the Agent to or for the credit of or the
account of Assignor against any and all of the Secured Obligations, irrespective
of whether or not the Agent shall have made any demand for payment and although
such Secured Obligations may be unmatured. Any notice required by law,
including, but not limited to, notice of the intended disposition of all or any
portion of the Collateral, shall be reasonable and properly given if given in
the manner prescribed for the giving of notice herein, and, in the case of any
notice of disposition, if given at least ten (10) days prior to such
disposition. The Agent may require Assignor to assemble the Collateral and make
it available to the Agent at any place to be designated by the Agent which is
reasonably convenient to both parties. It is expressly understood and agreed
that the Agent shall be entitled to dispose of the Collateral at any public or
private sale or sales, without recourse to judicial proceedings and without
either demand, appraisement, advertisement or notice (except as such notice as
is otherwise required under this Assignment) of any kind, all of which are
expressly waived, and that the Agent shall be entitled to bid and purchase at
any such sale. In the event that the Agent is the successful bidder at any
public or private sale of any note or other document or instrument evidencing
Assignor’s right to receive a Distribution, the Agent shall be entitled to
credit the amount bid by the Agent against the obligations evidenced by such
note, document or instrument rather than the Secured Obligations. In the event
that the Agent is the successful bidder at any public or private sale of the
Collateral or any portion thereof, the amount bid by the Agent may be credited
against the Secured Obligations as provided in the Credit Agreement. To the
extent the Collateral consists of marketable securities, the Agent shall not be
obligated to sell such securities for the highest price obtainable, but shall
sell them at the market price available on the date of sale. The Agent shall not
be obligated to make any sale of the Collateral if it shall determine not to do
so regardless of the fact that notice of sale of the Collateral may have been
given. The Agent may, without notice or publication, adjourn any public sale
from time to time by announcement at the

 

14



--------------------------------------------------------------------------------

time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of Assignor. In the event that any consent, approval
or authorization of any governmental agency or commission will be necessary to
effectuate any such sale or sales, Assignor shall execute all such applications
or other instruments as the Agent may deem reasonably necessary to obtain such
consent, approval or authorization. The Agent may notify any account debtor or
obligor with respect to the Collateral to make payment directly to the Agent,
and may demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose or realize upon the Collateral as the Agent may determine whether or
not the Secured Obligations or the Collateral are due, and for the purpose of
realizing the Agent’s rights therein, the Agent may receive, open and dispose of
mail addressed to Assignor and endorse notes, checks, drafts, money orders,
documents of title or other evidences of payment, shipment or storage of any
form of Collateral on behalf and in the name of Assignor, as its attorney in
fact. In addition, Assignor hereby irrevocably designates and appoints the Agent
its true and lawful attorney-in-fact either in the name of the Agent or Assignor
to (i) sign Assignor’s name on any Collateral, drafts against account debtors,
assignments, any proof of claim in any bankruptcy or other insolvency proceeding
involving any account debtor, any notice of lien, claim of lien or assignment or
satisfaction of lien, or on any financing statement or continuation statement
under the UCC; (ii) send verifications of accounts receivable to any account
debtor; and (iii) in connection with a transfer of the Collateral as described
above, sign in Assignor’s name any documents necessary to transfer title to the
Collateral to the Agent or any third party. All acts of said attorney in fact
are hereby ratified and approved and the Agent shall not be liable for any
mistake of law or fact made in connection therewith. This power of attorney is
coupled with an interest and shall be irrevocable so long as any amounts remain
unpaid on any of the Secured Obligations. All remedies of the Agent shall be
cumulative to the full extent provided by law, all without liability except to
account for property actually received, but the Agent shall have no duty to
exercise such rights and shall not be responsible for any failure to do so or
delay in so doing. Pursuit by the Agent of certain judicial or other remedies
shall not abate nor bar other remedies with respect to the Secured Obligations
or to other portions of the Collateral. The Agent may exercise its rights to the
Collateral without resorting or regard to other collateral or sources of
security or reimbursement for the Secured Obligations. In the event that any
transfer tax, deed tax, conveyance tax or similar tax is payable in connection
with the foreclosure, conveyance in lieu of foreclosure or otherwise of the
Membership Interests, Partnership Interests or other Collateral, Assignor shall
pay such amount to the Agent upon demand and if Assignor fails to pay such
amount on demand, the Agent may advance such amount on behalf of Assignor and
the amount thereof shall become a part of the Secured Obligations and bear
interest at the Default Rate until paid.

(b) If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, the Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment which Assignor shall fail to perform, and the cost
of such performance, together with any expenses, including reasonable attorneys’
fees actually incurred (including attorneys’ fees incurred in any appeal) by the
Agent in connection therewith, shall be payable by Assignor upon demand and
shall constitute a part of the Secured Obligations and shall bear interest at
the Default Rate.

 

15



--------------------------------------------------------------------------------

(c) Whether or not an Event of Default has occurred and whether or not the Agent
is the absolute owner of the Collateral, the Agent may take such action as the
Agent may deem necessary to protect the Collateral or its security interest
therein, the Agent being hereby authorized to pay, purchase, contest and
compromise any encumbrance, charge or lien which in the reasonable judgment of
the Agent appears to be prior or superior to its security interest, and in
exercising any such powers and authority to pay necessary expenses, employ
counsel and pay reasonable attorney’s fees. Any such advances made or expenses
incurred by the Agent shall be deemed advanced under the Loan Documents, shall
increase the indebtedness evidenced and secured thereby, shall be payable upon
demand and shall bear interest at the Default Rate.

(d) Any certificates or securities held by the Agent as Collateral hereunder
may, at any time, and at the option of the Agent, be registered in the name of
the Agent or its nominee, endorsed or assigned in blank or in the name of any
nominee and the Agent may deliver any or all of the Collateral to the issuer or
issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as the Agent may deem desirable. Except as provided in the
immediately succeeding sentence, Assignor shall retain the right to vote any of
the Collateral, as applicable, or exercise membership or partnership rights, as
applicable, in a manner not inconsistent with the terms of this Assignment and
the other Loan Documents, and the Agent hereby grants to Assignor its proxy to
enable Assignor to so vote any of the Collateral or exercise such membership or
partnership rights, as applicable (except that Assignor shall not have any right
to exercise any such power if the exercise thereof would violate or result in a
violation of any of the terms of this Assignment or any of the other Loan
Documents). At any time after the occurrence and during the continuance of any
Event of Default, the Agent or its nominee shall, upon notice to Assignor and
the applicable Company, automatically have the sole and exclusive right to give
all consents, waivers and ratifications in respect of the Collateral about which
the Agent has notified Assignor and such Company and exercise all voting and
other membership, partnership, management, approval or other rights at any
meeting of the members or partners of such Company (and the right to call such
meetings) or otherwise (and to give written consents in lieu of voting thereon)
(collectively, the “Voting Rights”), and exercise any and all rights of
conversion, exchange, subscription or any of the rights, privileges or options
pertaining to such Collateral and otherwise act with respect thereto and
thereunder as if the Agent or its nominee were the absolute owner thereof (all
of such rights of Assignor ceasing to exist and terminating upon the occurrence
and during the continuance of an Event of Default) including, without
limitation, the right to exchange, at its discretion, any and all of such
Collateral upon the merger, consolidation, reorganization, recapitalization or
the readjustment of the issuer thereof, all without liability except to account
for property actually received and in such manner as the Agent shall determine
in its sole and absolute discretion, but the Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for the failure to do so or delay in so doing. The exercise by the
Agent of any of its rights and remedies under this Section 9(d) shall not be
deemed a disposition of collateral under Article 9 of the UCC nor an acceptance
by the Agent of any of the Collateral in satisfaction of the Secured
Obligations.

(e) Upon the written demand of the Agent following the occurrence of and during
the continuance of an Event of Default, Assignor shall deliver or cause to be
delivered to the Agent or the Agent’s designee all books, records, contracts,
Leases, other loan documents,

 

16



--------------------------------------------------------------------------------

files and other correspondence relating to each Company, any other Person in
which any Company has an ownership interest, or any other property owned by any
Company or such other Person.

(f) Notwithstanding anything in this Assignment or any other Loan Document to
the contrary, any reference in this Assignment or any other Loan Document to
“the continuance of a default” or “the continuance of an Event of Default” or
any similar phrase shall not create or be deemed to create any right of Assignor
or any other party to cure any default following the expiration of any
applicable grace or notice and cure period.

10. Duties of the Agent. The powers conferred on the Agent hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers. The Agent’s duty with reference to the Collateral
shall be solely to use slight care in the custody and preservation of the
Collateral, which shall not include any steps necessary to preserve rights
against prior parties. The Agent shall have no responsibility or liability for
the collection of any Collateral or by reason of any invalidity, lack of value
or uncollectability of any of the payments received by it.

11. Indemnification.

(a) It is specifically understood and agreed that this Assignment shall not
operate to place any responsibility or obligation whatsoever upon the Agent or
any of the Lenders, or cause the Agent or any of the Lenders to be, or to be
deemed to be, a member or partner in any of the Companies and that in accepting
this Assignment, the Agent and the Lenders neither assume nor agree to perform
at any time whatsoever any obligation or duty of Assignor relating to the
Collateral or under any of the Organizational Agreements of the Companies or any
other mortgage, indenture, contract, agreement or instrument to which the
Companies are a party or to which they are subject, all of which obligations and
duties shall be and remain with and upon Assignor.

(b) Assignor agrees to indemnify, defend and hold the Agent and the Lenders
harmless from and against any and all claims, expenses, losses and liabilities
growing out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment) or acts taken or omitted to be taken by the
Agent or the Lenders hereunder or in connection therewith, except claims,
expenses, losses or liabilities resulting from the Agent’s or such Lender’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction after the expiration of all applicable appeal periods.

(c) Assignor upon demand shall pay to the Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which the Agent may incur in connection
with (i) the administration of this Assignment, (ii) the sale of, collection
from, or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of the Agent hereunder, or (iv) the failure by
Assignor or any Company to perform or observe any of the provisions hereof.

 

17



--------------------------------------------------------------------------------

12. Security Interest Absolute. All rights of the Agent, and the security
interests hereunder, and all of the obligations secured hereby, shall be
absolute and unconditional, irrespective of:

(a) Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

(b) Any change in the time (including any extension of the maturity date of the
Note), manner or place of payment of, or in any other term of, all or any of the
Secured Obligations or any other amendment or waiver of or any consent to any
departure from the Loan Documents;

(c) Any exchange, release or nonperfection of any other collateral for the
Secured Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Secured Obligations; or

(d) Any other circumstance (other than payment of the Secured Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Assignor, any Company or any third party for the Secured Obligations or any part
thereof.

13. Amendments and Waivers. No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by the Agent and
Assignor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No delay or
omission of the Agent to exercise any right, power or remedy accruing upon any
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Event of Default, or acquiescence
therein; and every right, power and remedy given by this Assignment to the Agent
may be exercised from time to time and as often as may be deemed expedient by
the Agent. Failure on the part of the Agent to complain of any act or failure to
act which constitutes an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by the Agent of the Agent’s rights
hereunder or impair any rights, powers or remedies consequent on any Event of
Default. Assignor hereby waives to the extent permitted by law all rights which
Assignor has or may have under and by virtue of the UCC and any federal, state,
county or municipal statute, regulation, ordinance, Constitution or charter, now
or hereafter existing, similar in effect thereto providing any right of Assignor
to notice and to a judicial hearing prior to seizure by the Agent of any of the
Collateral. Assignor hereby waives and renounces for itself, its heirs,
successors and assigns, presentment, demand, protest, advertisement or notice of
any kind (except for any notice required by law or the Loan Documents) and all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, homestead,
redemption and appraisement now provided or which may hereafter be provided by
the Constitution and laws of the United States and of any state thereof, both as
to itself and in and to all of its property, real and personal, against the
enforcement of this Assignment and the collection of any of the Secured
Obligations.

14. Continuing Security Interest; Transfer of Note; Release of Collateral. This
Assignment shall create a continuing security interest in the Collateral and
shall (a) remain in full

 

18



--------------------------------------------------------------------------------

force and effect until released pursuant to §5.7(b) of the Credit Agreement,
(b) be binding upon Assignor and its permitted heirs, successors and assigns,
and (c) inure, together with the rights and remedies of the Agent hereunder, to
the benefit of the Agent and the Lenders and their respective successors,
transferees and assigns. Upon the indefeasible payment in full of the Secured
Obligations and the termination or expiration of any obligation of the Lenders
to make further advances or issue Letters of Credit under the Credit Agreement,
the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Assignor. Upon any such termination, the Agent will,
at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.

15. Modifications, Etc. Assignor hereby consents and agrees that the Agent may
at any time and from time to time, without notice to or further consent from
Assignor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any person, firm or
corporation on its behalf or for its account, securing the Secured Obligations;
substitute for any Collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Loan Documents; extend or renew the
Loan Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period; grant releases, compromises and
indulgences with respect to the Loan Documents to any persons or entities now or
hereafter liable thereunder or hereunder; release any guarantor, endorser or any
other person or entity liable with respect to the Secured Obligations; or take
or fail to take any action of any type whatsoever; and no such action which the
Agent shall take or fail to take in connection with the Loan Documents, or any
of them, or any security for the payment of the Secured Obligations or for the
performance of any obligations or undertakings of Assignor, nor any course of
dealing with Assignor or any other person, shall release Assignor’s obligations
hereunder, affect this Assignment in any way or afford Assignor any recourse
against Lender.

16. Securities Act. In view of the position of Assignor in relation to the
Collateral, or because of other current or future circumstances, a question may
arise under the Securities Laws or the Organizational Agreements of the
Companies with respect to any disposition of the Collateral permitted hereunder.
Assignor recognizes that the Organizational Agreements of the Companies strictly
limit transfers of the Membership Interests or Partnership Interests, as the
case may be, and the admission of substitute members or partners to the
Companies. Assignor understands that compliance with the Securities Laws and the
Organizational Agreements of the Companies might very strictly limit the course
of conduct of the Agent if the Agent were to attempt to dispose of all or any
part of the Collateral in accordance with the terms hereof, and might also limit
the extent to which or the manner in which any subsequent transferee of any
Collateral could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Agent in any attempt to dispose of all
or part of the Collateral in accordance with the terms hereof under applicable
Blue Sky or other state securities laws or similar Applicable Law analogous in
purpose or effect. Assignor recognizes that in light of the foregoing
restrictions and limitations the Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof and who are able to satisfy any
conditions or requirements set forth in the Organizational Agreements of the
Companies and the Agent may sell the Collateral in parcels and at such times and
to such Persons as the Agent may reasonably determine is necessary to comply
with such conditions or

 

19



--------------------------------------------------------------------------------

requirements. Assignor acknowledges and agrees that in light of the foregoing
restrictions and limitations, the Agent in its sole and absolute discretion may,
in accordance with Applicable Law and the Organizational Agreements of the
Companies, (a) proceed to make such a sale whether or not a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under the Securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner to such Persons as the Agent may
reasonably determine is necessary to comply with such conditions and
requirements. Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions. In the event of any such sale, the Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that the Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale. Assignor further agrees that any sale or
sales by the Agent of the Collateral made as provided in this Section 16 shall
be commercially reasonable. The provisions of this Section 16 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells. The Agent and the Lenders shall not be liable to Assignor for any loss in
value of the Collateral by reason of any delay in the sale of the Collateral.

17. Governing Law; Terms. THIS ASSIGNMENT SHALL PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND CONSTRUED UNDER THE LAWS
OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT OF PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING ONLY TO THE CREATION, PERFECTION (OTHER THAN PERFECTION OF A
SECURITY INTEREST IN THE CERTIFICATE BY CONTROL THEREOF, WHICH SHALL BE GOVERNED
BY THE LAWS OF THE STATE WHERE THE CERTIFICATE IS LOCATED) AND FORECLOSURE OF
SECURITY INTERESTS AND LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE
COLLATERAL, WHICH MATTER SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

18. Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Assignment (hereinafter in referred to as a
“Notice”) must be in writing and shall be deemed to have been properly given or
served if given in the manner prescribed in the Credit Agreement if given to
Assignor.

19. Counterparts. This Assignment and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Assignment it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

20. No Unwritten Agreements. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

20



--------------------------------------------------------------------------------

21. Miscellaneous. Time is of the essence of this Assignment. Title or captions
of sections or paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof. If, for any circumstances whatsoever, fulfillment
of any provision of this Assignment shall involve transcending the limit of
validity presently prescribed by applicable law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Assignment, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Assignment shall
remain operative and in full force and effect.

[Remainder of page intentionally left blank.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and the Agent have executed this Assignment under
seal on the date first above written.

 

ASSIGNOR: CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT II, Inc., its general
partner   By:  

/s/ John E. Carter

  Name:  

John E. Carter

  Title:  

CEO

    [SEAL] AGENT: KEYBANK NATIONAL ASSOCIATION, as the Agent By:  

/s/ Kristin Centracchio

Name:  

Kristin Centracchio

Title:  

Vice President

COLLATERAL ASSIGNMENT OF INTERESTS



--------------------------------------------------------------------------------

EXHIBIT “A”

COMPANIES

 

NAME OF ENTITY

  

FORMATION DOCUMENTS

  

STATE OF

FORMATION

  

TYPE OF

INTEREST

  

CERTIFICATE

NUMBER

HC-11250

FALLBROOK DRIVE,

LLC

   Certificate of Formation filed on June 6, 2014 with the Secretary of the
State of Delaware; and Amended and Restated Limited Liability Company Agreement
of HC-11250 Fallbrook Drive, LLC, dated as of December 17, 2014    Delaware   

100% of the

limited

liability

company

interests

   1

HCII-5525 MARIE

AVENUE, LLC

   Certificate of Formation filed on September 11, 2014 with the Secretary of
the State of Delaware; and Amended and Restated Limited Liability Company
Agreement of HCII-5525 Marie Avenue, LLC, dated as of December 17, 2014   
Delaware   

100% of the

limited

liability

company

interests

   1

HCII-110

CHARLOIS

BOULEVARD, LLC

   Certificate of Formation filed on October 28, 2014 with the Secretary of the
State of Delaware; and Amended and Restated Limited Liability Company Agreement
of HCII-110 Charlois Boulevard, LLC, dated as of December 17, 2014    Delaware
  

100% of the

limited

liability

company

interests

   1

 

EXHIBIT “A” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “B”

PROMISSORY NOTE LEGEND

“THIS NOTE HAS BEEN PLEDGED BY CARTER VALIDUS OPERATING PARTNERSHIP II, LP
(“ASSIGNOR”) TO KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT (“AGENT”),
PURSUANT TO A COLLATERAL ASSIGNMENT OF INTERESTS DATED DECEMBER 17, 2014 (AS THE
SAME MAY BE MODIFIED, AMENDED OR RESTATED FROM TIME TO TIME, THE “ASSIGNMENT”).
ALL AMOUNTS PAYABLE TO ASSIGNOR PURSUANT TO THIS NOTE SHALL BE PAID DIRECTLY TO
AGENT AS REQUIRED BY THE ASSIGNMENT.”

 

EXHIBIT “B” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “C”

DESCRIPTION OF “DEBTOR” AND “SECURED PARTY”

 

A. Debtor:

Carter Validus Operating Partnership II, LP, a limited partnership organized
under the laws of the State of Delaware. Debtor has been using or operating
under said name and identity or corporate structure without change since
January 22, 2013.

Names and Tradenames used within last five years: Carter Validus Operating
Partnership II, LP.

Location of all chief executive offices over last five years:

1. Two Urban Center, 4890 West Kennedy Boulevard, Suite 650, Tampa, Florida
33609 (current).

2. 4211 West Boy Scout Boulevard, Suite 500, Tampa, Florida 33607 (prior).

Organizational Number: 5277952

Federal Tax Identification Number: 90-0929030

 

B. Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF POWER

IRREVOCABLE CERTIFICATE POWER

FOR VALUE RECEIVED, the undersigned (hereinafter referred to as “Assignor”) has
fully and irrevocably granted, assigned and transferred and hereby does fully
and irrevocably grant, assign and transfer to
                                         and the successors, transferees,
assigns and personal representatives thereof (hereinafter collectively referred
to as “Assignee”) the following property:

[                ] shares of [units/limited liability company
interests/partnership interests] of [                    ], a
[                    ], represented by certificate number [            ].

Assignor hereby irrevocably appoints Assignee to be Assignor’s true and lawful
attorney-in-fact, with full power of substitution, and empowers Assignee, for
and in the name and stead of Assignor, to sell, transfer, hypothecate, liquidate
or otherwise dispose of all of or any portion of the above-described securities,
from time to time, and, for that purpose, to make, sign, execute and deliver any
documents or perform any other act necessary for such sale, transfer,
hypothecation, liquidation or other disposition. Assignor acknowledges that this
appointment is coupled with an interest and shall not be revocable by Assignor’s
dissolution or any other reason. Assignor hereby ratifies and approves all acts
that Assignee or any substitute therefor shall do by virtue hereof.

IN WITNESS WHEREOF, the undersigned has executed and sealed this power as of
this 17th day of December, 2014.

 

CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership By:
  Carter Validus Mission Critical REIT II, Inc., its general partner   By:  

/s/ John E. Carter

  Name:  

John E. Carter

  Title:  

CEO

[SEAL]

 

EXHIBIT “D” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF RESIGNATION LETTER

[DATE]

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

Ladies and Gentlemen:

The undersigned hereby irrevocably tenders its resignation as an officer of
[NAME OF COMPANY], a                                          (the “Company”),
which resignation shall become effective at the time specified in any written
notice from you advising the Company that an Event of Default has occurred under
that certain First Amended and Restated Credit Agreement dated as of December
    , 2014, among Borrower, KeyBank National Association, as the Agent, and the
other parties thereto (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated, the “Credit
Agreement”; capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement). The undersigned
acknowledges and agrees that the undersigned shall have no right or obligation
to inquire or verify whether any Event of Default has occurred, and
notwithstanding any claim of any other Person to the contrary, the foregoing
resignation shall be effective upon the Company’s receipt from you of the notice
described above. The undersigned further agrees that any such notice shall be
effective if delivered to the undersigned at the address set forth below (or at
such other address of which the undersigned shall have notified the Agent in
accordance with the notice provision set forth in the Credit Agreement).

 

 

Name:  

 

Title:  

 

Address:

c/o Carter Validus Operating Partnership II, LP

Two Urban Center

4890 West Kennedy Blvd., Suite 650

Tampa, Florida 33609

Attn: Todd Sakow, Chief Financial Officer

 

EXHIBIT “E” – Page 1